DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, claims 112-113, drawn to a composition comprising an isolated plurality of exosomes comprising miR-126, in the reply filed on 11/24/2021, is acknowledged.
Claims 94-111 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2021.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 112, 114-116 and 117-121 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2016/0082049 A1), in view of Flammer et al (European Heart Journal, 2012, 33, 2963-2969).
Chen taught [abstract] methods, systems, and/or compositions comprising the production and/or use of one or more agents selected from a group comprising microRNA-126, cells such as human umbilical cord blood cells (“HUCBCs”), endothelial cells (“EC”), endothelial progenitor cells (“EPC”), and microRNA-126-enriched exosomes/microvesicles (“EMVs”) to promote, increase, or improve recovery from conditions, diseases, or injuries and/or function, or outcome, in a patient in need thereof.
In accordance with some nonlimiting embodiments, miRNA, as only one example, miR-126, was delivered to increase vascular remodeling, decrease inflammatory effects, and thereby reduce neurological deficits after stroke, neural trauma, multiple sclerosis, dementia and neurodegenerative disease, and to ameliorate diabetes complications.
Diabetes mellitus is a severe health problem associated with both microvascular and macrovascular disease, and diabetes complications may include, among other complications, heart disease, dementia and stroke [0021]. 
Although Chen taught compositions (e.g., miRNA, HUCBCs, exosomes/microvesicles and EPCs) to ameliorate vascular remodeling and diabetes complications, whereby heart disease is a said complication, Chen was silent CD133+ cells, as recited in claim 112.
Flammer taught [title and abstract] CD133+ cells as an independent marker for atherosclerosis. For the characterization of EPCs, commonly, the markers CD34 and 
Since Chen taught compositions (e.g., miRNA, HUCBCs, exosomes/microvesicles and EPCs) to ameliorate vascular remodeling and diabetes complications, whereby heart disease is a said complication, it would have been prima facie obvious to one of ordinary skill in the art to include within Chen, compositions derived from CD133+ cells. Since CD133+ cells are strongly associated with coronary artery disease, the ordinarily skilled artisan would have been motivated to mediate abnormal vascular repair, and to help identify patients with atherosclerosis, as taught by Flammer.
Chen, in view of Flammer, reads on claims 112 and 114.
Claims 115-116 and 120 are rendered prima facie obvious because Chen taught [0047] administration and dosing in accordance with good medical practice, known to medical practitioners. The “pharmaceutically effective amount” for purposes therein was determined by such considerations as are known in the art. The amount was effective to achieve improvement, including but not limited to, decreased damage or injury, or improvement or elimination of symptoms and other indicators selected as appropriate measures by those skilled in the art.
The instant claim 115 recites a dose of about 1x1010 to about 1x109 exosomes per mL.

The instant claim 120 recites at least 3x1010 exosomes.
Chen, while not specific the instantly recited 1x1010 to about 1x109 exosomes per mL; higher amounts of miR-126 or miR-29b, relative to the amount in brain endothelial and human umbilical cord blood cells; or, 3x1010 exosomes, taught administration and dosing in accordance with good medical practice, as known to medical practitioners, where pharmaceutically effective amounts were determined as known in the art. The amounts were effective to achieve improvement, including but not limited to, decreased damage or injury, or improvement or elimination of symptoms and other indicators selected as appropriate measures by those skilled in the art. 
It would have been prima facie obvious to the ordinarily skilled artisan to include, within Chen, 1x1010 to about 1x109 exosomes per mL; higher amounts of miR-126 or miR-29b, relative to the amount in brain endothelial and human umbilical cord blood cells; or, 3x1010 exosomes. The skilled artisan would have been guided by Chen’s teachings of dosages, pharmaceutically effective to achieve improvement, as determined by the medical practitioner [Chen, 0047]. 
The instant claims 117-119 and 121 recite that the composition decreases cardiomyocyte size (claim 117) associated with cerebral stroke (claim 118); the composition induces a reduction of cardiac fibrosis (claim 119); the composition improves LVEF 14 days after treatment, in subjects having experienced cerebral stroke (claim 121).
The instant Specification [0013, 0203, 0217] disclosed that therapeutically effective amounts of MiR-126 (e.g., in endothelial cell derived exosomes) regulated cardiomyocyte  Moreover, administering a miR-126 containing agent improved cardiac function, in terms of an increased LVEF, measured at 14-days post stroke [0041, 0155, 0199, 0234].
Since Chen taught therapeutically effective amounts (discussed above) of compositions comprising MiR-126 exosomes and endothelial derived cells/microvesicles, it appears that the compositions of the instant claims (therapeutically effective amounts of MiR-126) and those of the prior art (therapeutically effective amounts of MiR-126) would reasonably be expected to have substantially the same physical and chemical properties (decreased cardiomyocyte size and cardiac fibrosis, and an increased LVEF, associated with cerebral stroke).
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition (MiR-126) and its properties are inseparable (decreased cardiomyocyte size and cardiac fibrosis, and an increased LVEF, associated with cerebral stroke). If the prior art teaches the identical chemical compounds, the properties that the applicant discloses and/or claims are necessarily present (see MPEP 2112).

113 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2016/0082049 A1), in view of Flammer et al (European Heart Journal, 2012, 33, 2963-2969) and further in view of Halbert et al (US 2013/0287772 A1).
The 35 U.S.C. 103 rejection over Chen and Flammer was previously discussed.
Chen taught exosomes comprising microRNA to promote, increase, or improve recovery from conditions, diseases, or injuries and/or function, or outcome, as discussed. Flammer taught biomarkers of coronary artery disease, as discussed. 
The combined teachings of Chen and Flammer did not specifically teach miR-29b, as recited in claim 113.
Halbert [abstract] taught circulating biomarkers, including vesicles and microRNA, that are assessed for diagnostic, therapy-related or prognostic methods to identify phenotypes, such as a condition or disease, or the stage or progression of a disease. MicroRNA, such as miR-129 (the genus of which reads on the species of sequences and variants, inclusive of miR-129b), can be used to diagnose an increased risk of development, the existence of cardiac hypertrophy and/or heart failure [0502]. For example, detection of miR-129 from vesicles can be used to characterize a cardiac hypertrophy and/or heart failure, which provides a theragnosis, including selecting a therapy, for the cardiac hypertrophy [0949-0952]. 
Since the combined teaching of the prior art taught exosomes as biomarkers, to promote, increase, or improve recovery from conditions, diseases, or injuries and/or function, or outcome, inclusive of coronary artery disease, it would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of the art, miR-129 (the genus of which reads on the species of sequences and variants, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/CELESTE A RONEY/Primary Examiner, Art Unit 1612